 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   RICK FREY, et al.,                               )   Case No.: 1:18-cv-00963 LJO JLT
                                                      )
12                  Plaintiffs,                       )   ORDER TO PLAINTIFF TO SHOW CAUSE WHY
                                                      )   SANCTIONS SHOULD NOT BE IMPOSED FOR
13          v.                                        )   THE FAILURE TO COMPLY WITH THE
14   EQUISOLAR, INC.,                                 )   COURT’S ORDERS AND TO PROSECUTE THIS
                                                      )   ACTION; ORDER CONTINUING SCHEDULING
15                  Defendants.                       )   CONFERENCE
                                                      )
16
17          On July 16, 2018, the plaintiffs initiated this action for. (Doc. 1) The next day, the Court issued

18   the summons (Doc. 2) and its order setting the mandatory scheduling conference to occur on October

19   15, 2018. (Doc. 3) In its order setting the mandatory scheduling conference, the Court advised

20   counsel:

21          The Court is unable to conduct a scheduling conference until defendants have been served with
            the summons and complaint. Accordingly, plaintiff(s) shall diligently pursue service of
22          summons and complaint and dismiss those defendants against whom plaintiff(s) will not
            pursue claims. Plaintiff(s) shall promptly file proofs of service of the summons and complaint
23          so the Court has a record of service. Counsel are referred to F.R.Civ.P., Rule 4 regarding the
            requirement of timely service of the complaint. Failure to timely serve summons and complaint
24          may result in the imposition of sanctions, including the dismissal of unserved defendants.

25   (Doc. 3 at 1-2, emphasis added) Despite this, the plaintiffs have not filed proofs of service of the

26   summons and complaint and no defendant has appeared in the action. Therefore, the Court ORDERS,

27          1.      No later than October 12, 2018, the plaintiffs SHALL show cause why sanctions

28   should not be imposed for the failure to serve the summons and complaint and file proof of service.

                                                          1
 1   Alternatively, the plaintiffs may file proofs of service;
 2          2.      Due the failure of the defendant to appear and the lack of proof of service which would
 3   prevent entry of default, the scheduling conference is CONTINUED to December 11, 2018 at 8:15
 4   a.m.
 5
 6   IT IS SO ORDERED.
 7      Dated:     October 3, 2018                               /s/ Jennifer L. Thurston
 8                                                       UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
